

Exhibit 10.01
PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit agreement (“Agreement”), effective as of February 23, 2017
(“Grant Date”), is between NuStar GP, LLC (the “Company”), NuStar Services
Company LLC and the recipient of this Agreement (“Participant”), a participant
in the NuStar GP, LLC Fifth Amended and Restated 2000 Long-Term Incentive Plan,
as the same may be amended (the “Plan”), pursuant to and subject to the
provisions of the Plan. All capitalized terms contained in this Agreement shall
have the same definitions as are set forth in the Plan unless otherwise defined
herein. The terms governing this Award are set forth below. Certain provisions
applicable to this Agreement are set forth on Appendix A.


1.
Grant of Performance Units. The Compensation Committee of the Board of Directors
of the Company (the “Committee”) hereby grants, pursuant to Section 6.4 of the
Plan, to Participant the number of Performance Units under the Plan communicated
to the Participant by the Participant’s manager, which represents the target
number of Performance Units subject to this Agreement, which grant is subject to
the terms and conditions of this Agreement and the Plan. A “Performance Unit” is
an unfunded, unsecured contractual right (commonly referred to as a “phantom
unit”) which, upon vesting, entitles Participant to receive a Unit of NuStar
Energy L.P. No DERs are granted in connection with this Award of Performance
Units.



2.
Performance Period. Except as provided below with respect to a Change of
Control, the performance period for any Performance Units eligible to vest on
any given Normal Vesting Date (as defined below) shall be the calendar year
ending on the December 31 immediately preceding such Normal Vesting Date (each,
a “Performance Period” and specifically, with respect to each of the 2017, 2018
and 2019 calendar years, the “Year 1 Performance Period,” the “Year 2
Performance Period,” and the “Year 3 Performance Period,” respectively).



3.
Vesting and Settlement.

A.
Vesting. Except as otherwise provided in this Agreement, the Performance Units
granted hereunder shall vest, subject to Section 4, over a period of three years
in equal, one-third increments (provided, however, that if such increments would
otherwise result in a fractional Performance Unit with respect to the applicable
Annual Tranche, such fractional Performance Unit shall be rounded to the nearest
whole number) (each increment, an “Annual Tranche” and specifically, with
respect to the applicable Performance Period for each of the 2017, 2018 and 2019
calendar years, the “Year 1 Annual Tranche,” the “Year 2 Annual Tranche,” and
the “Year 3 Annual Tranche,” respectively). Except as otherwise provided in this
Agreement, the applicable portion, if any, of the Year 1 Annual Tranche, the
Year 2 Annual Tranche and the Year 3 Annual Tranche shall vest on the respective
dates that the Committee certifies the attainment of the Performance Goals
applicable to this Award (“Performance Measures”) for the applicable Performance
Period in accordance with Section 4 following completion of



Page 1

--------------------------------------------------------------------------------




the applicable Performance Period (each of these three vesting dates is referred
to as a “Normal Vesting Date”). In no event shall the Normal Vesting Date for a
Performance Period be later than March 15th of the calendar year following the
calendar year in which the applicable Performance Period ends. In no event shall
any Performance Units granted hereunder that form part of a particular Annual
Tranche be eligible to vest following the Normal Vesting Date applicable to such
Annual Tranche. Any Performance Units granted hereunder that form part of a
particular Annual Tranche and that do not vest as of the Normal Vesting Date
applicable to such Annual Tranche shall be automatically and immediately
forfeited for no consideration. In no event shall a number of Performance Units
greater than 200% of the number set forth in Section 1 vest under any
circumstances.
B.
Settlement. Except as provided otherwise in Section 6, any Performance Units
that vest pursuant to this Agreement shall be settled as soon as reasonably
practical after the applicable Normal Vesting Date and in all events no later
than March 15 of the calendar year following the end of the applicable
Performance Period. This Agreement and the Award evidenced hereby are intended
to comply with or otherwise be exempt from, and shall be administered
consistently in all respects with, Section 409A of the Code and the regulations
promulgated thereunder. If necessary in order to attempt to ensure such
compliance, this Agreement may be reformed, to the extent possible, unilaterally
by the Company consistent with guidance issued by the Internal Revenue Service.
Participant agrees that the Units to which Participant will be entitled in
connection with the vesting, if any, of each Performance Unit may be in
uncertificated form and recorded with the Company’s or its Affiliates’ service
provider.



4.
Performance Measures.

A.
Performance Unit Vesting for the Year 1 Performance Period. The Year 1 Annual
Tranche shall vest based on the distribution coverage ratio achieved by NuStar
Energy L.P. (“DCR”) during the Year 1 Performance Period as follows:

Level
DCR
Percentage of Year 1 Annual Tranche Vesting
(Year 1 Performance Multiplier)
Below Threshold
Below 1.00 : 1
0%
Threshold
1.00 : 1
90%
Target
1.01 : 1
100%
Exceeds Target
1.05 : 1
150%
Maximum
1.10 : 1
200%



If actual performance is between performance levels, the Year 1 Performance
Multiplier will be interpolated on a straight line basis for achievement between
performance levels. Notwithstanding the foregoing, the Committee has full
discretion to vest between 0%


Page 2

--------------------------------------------------------------------------------




and 200% of the Year 1 Annual Tranche, regardless of the DCR for the Year 1
Performance Period.
B.
Performance Unit Vesting for Year 2 and Year 3. The Committee will designate the
Performance Measures that will apply for the Year 2 Performance Period and the
Year 3 Performance Period (the “Year 2 Performance Measures” and the “Year 3
Performance Measures,” respectively) in the first quarter of the applicable
calendar year based on the Company’s approved budget for such applicable year.
Within the Committee’s discretion, the Year 2 Performance Measures and the Year
3 Performance Measures may result in the vesting of greater than 100% (up to
200%) of the Year 2 Annual Tranche and the Year 3 Annual Tranche, respectively.
The Year 2 Performance Measures and the Year 3 Performance Measures shall be
applied to the Year 2 Annual Tranche and the Year 3 Annual Tranche,
respectively, to determine the Performance Units that vest with respect to the
applicable Performance Period. Notwithstanding the foregoing, the Committee has
full discretion to vest between 0% and 200% of the applicable Annual Tranche,
regardless of the level of Performance Measures achieved by NuStar Energy L.P.
for that year.

5.
Termination of Employment.

A.
Voluntary Termination and Termination for Cause. Except for a Change of Control,
if Participant’s employment is voluntarily terminated by Participant (other than
through Participant’s death), or is terminated by the Company or an Affiliate
for Cause, any Annual Tranche for a Performance Period not completed as of the
date of termination shall be automatically forfeited for no consideration;
provided, however, that a Participant who remains continuously employed with the
Company or an Affiliate from the Grant Date through the last day of a
Performance Period will be entitled to the Performance Units for such completed
Performance Period in accordance with Section 4, whether or not Participant
remains employed by the Company or an Affiliate until the Normal Vesting Date
applicable to the completed Performance Period.

B.
Death, Disability and Termination by the Company Other Than for Cause. Except
for a Change of Control, if Participant experiences a Disability (as defined
below) or if Participant’s employment with the Company or an Affiliate is
terminated by the Company or an Affiliate other than for Cause (at a time when
Participant is otherwise willing and able to continue providing services) or as
a result of Participant’s death (each, a “Triggering Event”), and the
then-current Performance Period will be completed in fewer than 30 days after
such Triggering Event, the Annual Tranche applicable to the then-current
Performance Period shall vest and be settled in accordance with Sections 3 and 4
as if Participant had remained employed through the last day of the Performance
Period. Any Performance Units that fail to vest for the then-current Performance
Period after the application of the previous sentence, including any Performance
Units for any Performance Periods that would otherwise have commenced following
the Triggering Date, shall be automatically and immediately forfeited for no
consideration. Any Performance Units that vest pursuant to this Section 5B shall
be settled as soon as administratively practicable after the applicable Normal
Vesting Date and in all events no later than March 15 of the calendar year
following the end of the calendar year in



Page 3

--------------------------------------------------------------------------------




which the applicable Triggering Event occurs. For purposes of this Agreement,
“Disabled” or “Disability” means (i) the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) the receipt of income replacements by Participant, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, for a period of not less than three (3) months under
the accident and health plan of the Company or an applicable Affiliate thereof.


6.
Change of Control. Upon a Change of Control, with respect to then-outstanding
Performance Units, all applicable Performance Goals will be deemed achieved at
maximum levels and all such Performance Units shall automatically vest in full.
Any Performance Units that vest pursuant to this Section 6 shall be settled as
soon as administratively practicable after the Change of Control and in all
events no later than March 15 of the calendar year following the end of the
calendar year in which the Change of Control occurs.



7.
Withholding. The Company or one of its Affiliates will withhold any taxes due
from Participant’s grant as the Company or an applicable Affiliate determines is
required by law, which, in the sole discretion of the Committee, may include
withholding a number of Performance Units or the Units issuable thereunder
otherwise payable to Participant.

8.
Acceptance and Acknowledgement. Participant hereby accepts and agrees to be
bound by all of the terms, provisions, conditions and limitations of the Plan
and any subsequent amendment or amendments thereto, as if it had been set forth
verbatim in this Award. Participant shall be deemed to have timely accepted this
Agreement and the terms hereof if Participant has not explicitly rejected this
Agreement in writing to the Company within sixty (60) days after the Grant Date.
Participant hereby acknowledges receipt of a copy of the Plan, this Agreement
and Appendix A. Participant has read and understands the terms and provisions
thereof, and accepts the Performance Units subject to all of the terms and
conditions of the Plan and this Agreement. Participant acknowledges that there
may be adverse tax consequences upon the vesting or settlement of the
Performance Units or disposition of the underlying Units and that Participant
has been advised to consult a tax advisor prior to such vesting, settlement or
disposition.

9.
Plan and Appendix Incorporated by Reference. The Plan and Appendix A are
incorporated into this Agreement by this reference and are made a part hereof
for all purposes; provided, however, that, in the event of a conflict between
the Plan and this Agreement or between the Plan and Appendix A, the Plan shall
control.



Page 4

--------------------------------------------------------------------------------






10.
Restrictions. This Agreement and Participant’s interest in the Performance Units
granted by this Agreement are of a personal nature and, except as expressly
provided in this Agreement or the Plan, Participant’s rights with respect
thereto may not be sold, mortgaged, pledged, assigned, alienated, transferred,
conveyed or otherwise disposed of or encumbered in any manner by Participant.
Any such attempted sale, mortgage, pledge, assignment, alienation, transfer,
conveyance, disposition or encumbrance shall be void, and the Company and its
Affiliates shall not be bound thereby.





NUSTAR GP, LLC




By:    /s/ Bradley C. Barron    
Bradley C. Barron
President & Chief Executive Officer






NUSTAR SERVICES COMPANY LLC




By:    /s/ Bradley C. Barron    
Bradley C. Barron
President & Chief Executive Officer






Page 5

--------------------------------------------------------------------------------






APPENDIX A


1.
No Guarantee of Tax Consequences. None of the Board, the Company or any
Affiliate of any of the foregoing makes any commitment or guarantee that any
federal, state, local or other tax treatment will (or will not) apply or be
available to Participant (or to any person claiming through or on behalf of
Participant) or assumes any liability or responsibility with respect to taxes
and penalties and interest thereon arising hereunder with respect to Participant
(or to any person claiming through or on behalf of Participant).



2.
Successors and Assigns. The Company and NuStar Services Company LLC may assign
any of their respective rights under this Agreement. This Agreement shall be
binding and inure to the benefit of the successors and assigns of the Company
and NuStar Services Company LLC. Subject to the restrictions on transfer set
forth herein, this Agreement will be binding upon Participant and Participant’s
beneficiaries, executors, administrators and the person(s) to whom the
Performance Units may be transferred by will or the laws of descent or
distribution.



3.
Governing Law. The validity, construction and effect of this Agreement shall be
determined by the laws of the State of Delaware without regard to conflict of
laws principles.



4.
No Rights as Unitholder. Neither Participant nor any person claiming by, through
or under Participant with respect to the Performance Units shall have any rights
as a unitholder of NuStar Energy L.P. (including, without limitation, voting
rights) unless and until the Performance Units vest and are settled by the
issuance of Units.



5.
Amendment. The Committee has the right to amend, alter, suspend, discontinue or
cancel this Agreement and/or the Performance Units; provided, that no such
amendment shall adversely affect Participant’s material rights under this
Agreement without Participant’s consent.



6.
No Right to Continued Service. Neither the Plan nor this Agreement shall confer
upon Participant any right to be retained in any position, as an Employee or
Director of the Company or any Affiliate thereof. Further, nothing in the Plan
or this Agreement shall be construed to limit the discretion of the Company or
any Affiliate thereof to terminate Participant’s service at any time, with or
without Cause.



7.
Notices. Any notice required to be delivered to the Company or NuStar Services
Company LLC under this Agreement shall be in writing and addressed to the
Secretary of the Company at the Company’s principal offices. Any notice required
to be delivered to Participant under this Agreement shall be in writing and
addressed to Participant at Participant’s address as then shown in the records
of the Company. Any party hereto may designate another address in writing (or by
such other method approved by the Company) from time to time.





Page 6

--------------------------------------------------------------------------------






8.
Interpretation. Any dispute regarding the interpretation of this Agreement shall
be submitted by such party to the Committee for review. The resolution of such
dispute by the Committee shall be final and binding on the parties hereto.



9.
Severability. The invalidity or unenforceability of any provision of the Plan or
this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.





Page 7